 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOAQUIN FRAZIER,                                    Case No.: 3:19-cv-00911-GPC-BGS
     Inmate #104607,
12
                                        Plaintiff,       ORDER DENYING MOTION TO
13                                                       PROCEED IN FORMA PAUPERIS
                          vs.                            PURSUANT TO
14
     SAN DIEGO POLICE DEPARTMENT,                        28 U.S.C. § 1915(a)
15   et al.,
                                                         [ECF No. 3]
16                                   Defendants.
17
18         Plaintiff Joaquin Frazier, currently incarcerated Caddo Correctional Center in
19   Shreveport, Louisiana, and proceeding pro se, filed a civil right complaint pursuant to 42
20   U.S.C. § 1983 on May 13, 2019. (See Compl., ECF No. 1.) Frazier alleges the San Diego
21   Police Department, Sheriff’s Office, and San Diego State Courts violated his constitutional
22   rights by falsely arresting him in San Diego in 2014, and by physically assaulting him while
23   he was held in pretrial custody in 2015. (Id. at 4-7.) He seeks $350 million in compensatory
24   and punitive damages. (Id. at 8-12.)
25   I.    Procedural History
26         On May 21, 2019, the Court dismissed Frazier’s case because he failed to prepay the
27   $400 civil filing fee required by 28 U.S.C. § 1914(a), and did not file a Motion to Proceed
28   In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2). However, the
                                                     1
                                                                             3:19-cv-00911-GPC-BGS
 1   Court granted Frazier 45 days leave to fix these deficiencies, directed the Clerk of the Court
 2   to provide him with its approved form Motion to Proceed IFP, and cautioned that he must
 3   “include a certified copy of his prison trust account statements for the 6-month period
 4   preceding the filing of his Complaint,” as required by 28 U.S.C. § 1915(a)(2) and S.D. Cal.
 5   CivLR 3.2(b). (See ECF No. 2 at 3-4.)
 6         On July 5, 2019, Frazier filed a Motion to Proceed IFP (ECF No. 3).
 7   II.   Motion to Proceed IFP
 8         As Frazier now knows, all parties instituting any civil action, suit or proceeding in a
 9   district court of the United States, except an application for writ of habeas corpus, must
10   pay a filing fee of $400. See 28 U.S.C. § 1914(a). The action may proceed despite failure
11   to prepay the entire fee only if the plaintiff is granted leave to proceed IFP pursuant to 28
12   U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
13   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Prisoners granted leave to proceed
14   IFP remain obligated to pay the entire fee by “installments,” Bruce v. Samuels, 136 S. Ct.
15   627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless
16   of outcome. See 28 U.S.C. § 1915(b)(1) & (2).
17         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
18   of fees to submit an affidavit that includes a statement of all assets possessed and
19   demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.
20   2015). In support of this affidavit, section 1915(a)(2) also requires that prisoners, like
21   Frazier, “seeking to bring a civil action ... without prepayment of fees ... shall submit a
22   certified copy of the trust fund account statement (or institutional equivalent) ... for the 6-
23   month period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2)
24   (emphasis added); see also Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005).
25         From the certified trust account statement, the Court must assess an initial payment
26   of 20% of (a) the average monthly deposits in the account for the past six months, or (b)
27   the average monthly balance in the account for the past six months, whichever is greater,
28   unless the prisoner has no assets. See 28 U.S.C. § 1915(b)(1), (b)(4). The institution having
                                                    2
                                                                                3:19-cv-00911-GPC-BGS
 1   custody of the prisoner must collect subsequent payments, assessed at 20% of the preceding
 2   month’s income, in any month in which his account exceeds $10, and forward those
 3   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
 4   136 S. Ct. at 629.
 5          While Frazier has now filed a Motion to Proceed IFP, it fails to comply with 28
 6   U.S.C. § 1915(a)(2) because it does not include a certified copy of his trust fund account
 7   statements, or an “institutional equivalent” issued by Caddo Correctional Center officials,
 8   attesting as to his trust account activity and balances for the 6-month period preceding the
 9   filing of this action. See 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2.b. Without this
10   accounting, the Court remains unable to fulfill its statutory duty to assess the appropriate
11   amount of initial filing fee which may be required to further prosecute Frazier’s case. See
12   28 U.S.C. § 1915(b)(1).
13   III.   Conclusion and Order
14          Accordingly, IT IS ORDERED that:
15          (1)     Plaintiff’s Motion to Proceed IFP (ECF No. 3) is DENIED and the action is
16   again DISMISSED without prejudice for failure to prepay the $400 filing fee required by
17   28 U.S.C. § 1914(a).
18          (2)     Plaintiff is GRANTED an additional opportunity to correct his IFP
19   deficiencies and an additional forty-five (45) days leave from the date of this Order in
20   which to re-open his case by either: (a) paying the entire $400 statutory and administrative
21   filing fee, or (b) filing a renewed Motion to Proceed IFP, which must include a certified
22   copy of his prison trust account statements for the 6-month period preceding the filing of
23   his Complaint pursuant to 28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2(b).2
24
25   2
        Plaintiff is once again cautioned that if he chooses to proceed either by prepaying the full $400 civil
26   filing fee, or by submitting a renewed and properly supported Motion to Proceed IFP, his Complaint will
     be screened before service and may be dismissed sua sponte pursuant to 28 U.S.C. § 1915A(b) and/or 28
27   U.S.C. § 1915(e)(2)(B), regardless of whether he pays or is obligated to pay filing fees. See Lopez v. Smith,
     203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but
28   requires” the court to sua sponte dismiss an in forma pauperis complaint that is frivolous, malicious, fails
     to state a claim, or seeks damages from defendants who are immune); see also Rhodes v. Robinson, 621
                                                          3
                                                                                           3:19-cv-00911-GPC-BGS
 1          (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with one more
 2   Court-approved form “Motion and Declaration in Support of Motion to Proceed IFP” for
 3   his use and convenience. If Frazier neither pays the $400 filing fee in full nor sufficiently
 4   completes and files the attached Motion to Proceed IFP, together with a certified copy of
 5   his trust account statements within 30 days, this civil action will remain dismissed without
 6   prejudice pursuant to 28 U.S.C. § 1914(a), and without further Order of the Court.
 7          IT IS SO ORDERED.
 8
 9   Dated: September 9, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   F.3d 1002, 1004 (9th Cir. 2010) (discussing similar screening required by 28 U.S.C. § 1915A of all
     complaints filed by prisoners “seeking redress from a governmental entity or officer or employee of a
28   governmental entity.”).

                                                      4
                                                                                     3:19-cv-00911-GPC-BGS
